Case: 09-10518     Document: 00511083783          Page: 1    Date Filed: 04/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 19, 2010
                                     No. 09-10518
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RONALD C. PEARSON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CR-369-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Ronald C. Pearson appeals from his guilty plea conviction and sentence for
receipt of child pornography through interstate and foreign commerce. Pearson
argues that (1) his guilty plea was invalid due to his lack of understanding
regarding the consequences of his plea, (2) his appeal waiver is not enforceable
because he could not waive his right to challenge a sentence that had not yet
been imposed, (3) the imposed sentence was substantively unreasonable, and



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10518   Document: 00511083783 Page: 2        Date Filed: 04/19/2010
                                No. 09-10518

(4) the supervised release conditions are unconstitutionally overbroad and
greater than necessary.
      Before this court, Pearson filed a motion to modify and supplement the
record to rebut statements by the Government regarding his conduct while he
was on mission trips in the Phillippines. The Government’s negative statements
about Pearson come from the Pre-Sentence Report, to which no objection was
lodged in the district court. Information about Pearson’s good works in the
Phillippines was presented at length to the district court and taken into account
in the sentencing process. The proposed material is untimely and cumulative,
so the motion is denied.
      Pearson has failed to show reversible plain error regarding his guilty plea.
See United States v. Vonn, 535 U.S. 55, 58-59 (2002). Moreover, the record
shows that Pearson’s appeal waiver provision was valid and should be enforced.
See United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992). Pearson
was properly admonished regarding his guilty plea and his appeal waiver.
Pearson’s cooperation with respect to another offender and others was also taken
into account in granting a downward departure on his sentence. In any event,
his remaining arguments are barred by the appeal waiver provision.
      MOTION TO MODIFY AND SUPPLEMENT THE RECORD DENIED;
AFFIRMED.




                                        2